Case 5:18-cv-05558-BLF Document 53 Filed 12/28/20 Page 1 of 1

 

 

 

 

Name: Shikeb Saddozai Fiy Ep

‘LD. #:_AY1590 .

Address Salinas Valley State Prison ous 8 eae

P.O.Box 1050 BBE 18. SON
ME Oger ICT CO

Soledad, California, 93960

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT GF CALIFORNIA

Wel, Srddozees
Plaintiff,

18 -cv-05 558 (BLE)

Vv. Case Number:

NOTICE OF CHANGE OF ADDRESS
Defendant(s). /

PLEASE TAKE NOTICE THAT (print name) _Shikeb Saddozai

hereby submits a notice of change of address in the above — entitled case as follows:

oLpAppress: _C2tifornia State Prison-Corcoran,

PvO.Box 3461,Corcoran,California 93212

 

 

NEW ADDRESS: _Salinas Valley State Prison

P.QO.Box 1050,Soledad,California 93960

 

. Dacamer*2020 | |
DATED Rapats Aeddozes Lleol doen VeL-r308

Signature of Plaintiff/Petitioner
